DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 11 February 2021.
Claims 1-15 are pending. Claims 13-15 are newly added. Claims 1, 5, and 9 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (US 2011/0125844, published 26 May 2011, hereafter Collier) and further in view of Loi et al. (US 2019/0005841, filed 30 June 2017, hereafter Loi) and further in view of Cormier et al. (US 2018/0082208, provisional filed 21 September 2016, hereafter Cormier) and Pal et al. (US 2017/0053461, filed 22 August 2016, hereafter Pal) and further in view of Wager (US 2010/0179835, published 15 July 2010) and further in view of Shaw (US 2002/0138271, published 26 September 2002).
As per independent claim 1, Collier discloses a method comprising:
receiving a user conduct pattern dataset, associated with the communication channel, with respect to a user (paragraphs 0031, 0045, and 0064-0065: Here, information about a user is gathered and stored. This data may be used to determine whether his/her behavior has improved (paragraph 0069))
receiving an affinity group conduct pattern dataset, associated with the communication channel, with respect to an affinity group, where the user is a member of the affinity group (paragraphs 0031, 0043, and 0063-0065: Here, a group is established based upon a common interest/behavior (paragraph 0061). The group’s communications are monitored to identify a user not conforming to the group etiquette/standards)
receiving a user current conduct dataset, associated with the communication channel, with respect to the user (paragraphs 0031, 0063-0064, and 0069: Here, a user’s current conduct is identified based upon his/her communications. This includes user data such as personal communications, location, and communication with the social network (affinity group))
receiving an affinity group current conduct dataset with respect to the affinity group (paragraphs 0031, 0063-0064, and 0069: Here, affinity group communications are monitored to identify whether a user’s communications have improved when communicating with the group)
determining: (i) the user current conduct dataset does not match the user conduct pattern dataset, and (ii) the affinity group current conduct dataset matches the affinity group conduct pattern dataset (paragraphs 0031, 0063-0064, and 0069)
in response to determining (i) and (ii) above, producing an empathy alert and sending the empathy alert to a designated recipient (paragraphs 0031 and 0066: Here, a caregiver is notified that a user behavior is not within normal parameters)
identifying a trusted recipient based upon relationship status (paragraphs 0013 and 0021-0022: Here, a social connection is created between a user and caregiver(s). The caregivers receive an alert (paragraph 0029) through a social network (paragraph 0022))
receiving feedback from the designated recipient (paragraphs 0064-0065)
modifying a parameter in the user conduct pattern dataset based on the feedback, wherein the parameter is selected from the group consisting of:
	a global positioning location parameter (paragraph 0064: Here, locations visited by a user are identified)
	an email activity parameter
	a chat activity parameter (paragraph 0064: Here, a user’s communications are analyzed)
	a sentiment parameter (Figure 4; paragraph 0066: Here, a user sentiment is identified based upon communications such as, “I don’t feel like getting out of bed anymore.”)
	a social media parameter 
Collier fails to specifically disclose use of a user sentiment pattern, a group sentiment pattern, a user current sentiment score, and a group current sentiment score. However, Loi discloses a user sentiment pattern (paragraphs 0010 and 0031), a group sentiment pattern (paragraph 0036), a user current sentiment score (paragraph 0029), and a group current sentiment score (paragraphs 0039-0042: Here, a user’s emotional response is identified. This information is compared to a user’s historical emotional data. Additionally, a user’s emotional response data is merged with the emotional data of the group to identify the group’s current and historical emotional response data). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Loi with Collier, with a reasonable expectation of success, as it would have allowed a user to identify and compare a user’s current emotional state with that of his/her peer group. This would have provided the benefit of identifying changes in both the user’s emotional state and the group’s emotional state in order to determine whether the user has deviated from the emotional state of the group. This would have provided the benefit of determining that a user needs support based upon his/her emotional state.
Additionally, Collier fails to specifically disclose determining a rate of change of the user’s current sentiment score and a rate of change of the group’s current sentiment score. However, Cormier discloses determining a rate of change of the user’s current sentiment score and a rate of change of the group’s current sentiment score (paragraph 0007). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cormier with Collier, with a reasonable expectation of success, as it would have allowed for comparing a user’s behavior with the historical behaviors of other users. This would have provided the benefit of triggering notification when a user’s behavior, over a time period, differs from those of his/her peers. This would have allowed for rapid changes in behavior to be noticed more easily.
Additionally, Collier fails to specifically disclose a user authorizing information to communicate via a user-configured authorization database. However, Pal discloses a user authorizing information to communicate via a user-configured authorization database (Figures 6a-6b; paragraphs 0120: Here, a user selects one or more user to notify in the event that an identified event occurs (Figure 6a)). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the user configuration of Pal with the notifications of Collier, with a reasonable expectations of success, as it would have allowed a user to configure his/her notifications to notify selected users when an event occurs. This would have enabled a user to easily notify a user-selected caregiver if a user requires help.
Collier fails to disclose wherein the trusted recipient is identified based on interaction frequency and interaction duration between the user and the designated recipient. However, Wager, which is analogous to the claimed invention because it is directed toward identifying a trusted user, discloses wherein the trusted recipient is identified based on interaction frequency and interaction duration between the user and the designated recipient (paragraph 0023: Here, a user having a trusted long term relationship, such as spouse, sibling, parent/child and with whom a user interacts frequently is identified). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wager with Collier, with a reasonable expectation of success, as it would have enabled a user to identify a trusted contact, based upon relationships and contact frequency, in order to provide health information. This would have enabled a trusted user to receive alerts based upon the mental health of one of his/her contacts with which he/she is trusted. This would have provided the user with the ability to assist with any health issues of the user with which the trusted user is identified.
Collier fails to specifically disclose determining a change in posting frequency and allowing a recipient to designate the change in posting frequency as explicable. However, Shaw, which is analogous to the claimed invention because it is directed toward determining a change in a user’s emotional state, discloses determining a change in posting frequency (paragraph 184) and allowing a recipient to designate the change in posting frequency as explicable (paragraph 0171: Here, a designated user receives an alert responsive to a change in emotional state. The recipient user may then override the action to be taken). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Shaw with Collier, with a reasonable expectation of success, as it would have enabled a user to determine a user’s emotional state based upon changes within his/her communication rate. This would have enabled a user’s emotional state to be determined based upon a communication rate, and allowed for a caregiver to be notified. This would have enabled the user to receive help if he/she requires help.
As per dependent claim 2, Collier discloses wherein the user conduct pattern dataset, and the affinity group conduct pattern dataset, comprise information indicating activities of the user and the affinity group respectively, including one or more of:
(i) behavioral factors of the user and the affinity group respectively
(ii) sentiment analysis results of the user and of the affinity group, respectively (paragraphs 0031 and 0069)
As per dependent claim 3, Collier discloses wherein: 
the user conduct pattern dataset and the affinity group conduct pattern dataset comprise information indicating activities of the user and the affinity group respectively, performed over a relatively long period of time that ends at a current time (paragraphs 0068-0071)
the user current conduct dataset and the affinity group current conduct dataset comprise information indicating activities of the user and the affinity group respectively, performed over a relatively short period of time that ends at the current time (paragraphs 0068-0071)
As per dependent claim 4, Collier discloses wherein the affinity group is a group of users, members of which share at least one of: (i) a common interest, (ii) a common behavioral pattern, and (iii) a common relationship to one another (paragraphs 0043 and 0061).
With respect to claims 5-8, the applicant discloses the limitations substantially similar to those in claims 1-4, respectively. Additionally, Collier discloses a computer readable storage media (paragraph 0034). Claims 5-8 are similarly rejected.
With respect to claims 9-12, the applicant discloses the limitations substantially similar to those in claims 1-4, respectively. Additionally, Collier discloses a processor (paragraph 0051) and storage media (paragraph 0034). Claims 5-8 are similarly rejected.
	With respect to claim 13, Collier discloses wherein the communication channel is selected from the group consisting of: online chat, social network interaction, email communication, telephone communication, file upload, file download, calendar entry, VOIP phone call communications, and text messaging (Figure 4: Here, an example of a social network interaction is presented).
	With respect to claims 14-15, the applicant discloses the limitations substantially similar to those in claim 13. Claims 14-15 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Shaw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144